Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As noted in the Office action mailed March 1, 2022, see pg. 2-3, the limitation “a coupling mechanism for coupling the lacrosse head spacer to [the/a] lacrosse head” in independent claims 1, 6, and 11 invokes 35 USC 112(f) and is therefore interpreted as covering the corresponding structure described in the specification as performing the claimed coupling function, namely, an opening (130, Fig. 1-4) configured to receive an insert or extension of a throat of a lacrosse head (para. 0036), or an extension (140, Fig. 14) configured to extend into a socket of a throat of a lacrosse head (para. 0039).
The closest prior art is the UnPincher lacrosse head spacer (non-patent literature) and the East Coast Dyes lacrosse head stand (non-patent literature). As discussed in the Office action mailed November 23, 2020, see pg. 15-17, the claims are allowable over the prior art because, although UnPincher discloses a lacrosse head spacer having the claimed width dimensions, the UnPincher is not configured to be inserted between the sidewalls of the lacrosse head with the curved surface facing the throat of the lacrosse head as recited in claims 1, 6, and 11, and does not include a coupling mechanism as recited in independent claims 1, 6, and 11 that comprises an opening or an extension as discussed above for coupling to a throat of a lacrosse stand. The coupling mechanism recited in independent claims 1, 6, and 11 allows the lacrosse head spacer to have a dual function, as both a lacrosse head spacer (as shown in Applicant’s Fig. 9) and a lacrosse head stand (as shown in Applicant’s Figs. 10-13). East Coast Dyes teaches a lacrosse head stand that includes a coupling mechanism as claimed, but East Coast Dyes lacks a curved back surface as defined in claims 1, 6, and 11 (which is to permit smooth insertion of the lacrosse head spacer between sidewalls of a lacrosse head when used as a spacer; see Applicant’s specification, para. 0031) and does not explicitly teach a width within the claimed ranges (which is to maintain the sidewalls at a specified minimum dimension, taking into account recoil of the sidewalls when the spacer is removed; see Applicant’s specification, para. 0033). The examiner finds nothing in the prior art to suggest modifying the UnPincher lacrosse head spacer to be inserted in the claimed orientation when used as a spacer and to include a coupling mechanism for coupling to the throat of a lacrosse head so that it also functions as a lacrosse head stand, or modifying the East Coast Dyes lacrosse head stand to include a curved surface and the claimed width dimensions so that it also functions as a lacrosse head spacer.
Additionally, the examiner notes that rejections under 35 USC 112(b) with respect to the term “about” defining the width of the lacrosse head spacer in claims 1-3 and 6 were overcome by Applicant’s persuasive arguments filed September 21, 2020, pg. 10, first paragraph. Rejections under 35 USC 112(b) with respect to limitations defining the width of the lacrosse head spacer in relation to minimum width dimensions specified by NCAA rules for lacrosse heads in claims 11-13 were overcome by Applicant’s persuasive arguments filed May 23, 2021, pg. 8-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 9, 2022/